Exhibit Management’s Discussion and Analysis of Financial Condition and Results of Operations and Interim Financial Report for the Nine Month Period ended September 30, 2009 Copernic Inc. 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with Copernic Inc.’s (the “Company”) unaudited interim consolidated financial statements and accompanying notes for the nine-month period ended September 30, 2009 (“Q3”) and the annual audited consolidated financial statements, accompanying notes and Management’s Discussion and Analysis included in the 2008 Annual Report. It should be noted that the interim consolidated financial statements summarize operating details and gains on disposal of assets as related to the sale of Mamma.com and its AD Network while the 2008 Annual Report includes operating details of the assets.
